Per Curiam.
With the immaterial difference, that the witness is the payee, instead of the drawer, the case before us is precisely that of Griffith v. Reford, which we are not prepared to overrule. In O’Brien v. Davis, the action was brought by a prior against a subsequent endorser, and consequently not on tire contract of endorsement at all; and the judgment, it will be seen, did not involve the principle of Walton v. Shelly, as it would otherwise have done: that case is therefore not a precedent for the present, and consistency of decision requires us to adhere to the established rule.
Judgment affirmed.